Citation Nr: 1714579	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to service connection for a left ankle disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from January 1983 to January 1990 and from September 1990 to August 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Winston-Salem, North Carolina, Regional Office (RO). The Board previously remanded the appeal in April 2015 and April 2016.


FINDINGS OF FACT

A left ankle disorder was not caused by service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a July 2008 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The July 2008 notice was issued to the Veteran prior to the May 2009 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analyses

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's DD Form 214 states that he was a parachutist for 17 years. Service treatment records indicate that during August 1982, January 1986, May 1986, November 1989, December 1991, October 1995, and June 2002 physical examinations, the Veteran's lower extremities and feet were normal and he reported no ankle problems on reports of medical history completed at each of the examinations.

The Veteran was afforded a VA examination in March 2003. He had complaints of bilateral ankle pain. An X-ray study completed at that time was within normal limits for both ankles. The examiner stated that "there is no clear pathology to render a diagnosis." A March 2009 VA treatment record states that the Veteran complained of recurring left ankle pain and provided a remote history of an injury in the 1990s resulting from a "bad jump." A September 2009 VA treatment record states that the Veteran was seen for complaints of left ankle pain that he had had for almost 20 years. The clinician noted that a March 2009 X-ray study was within normal limits. A June 2010 VA treatment record states that the Veteran was diagnosed with left ankle osteochondritis dissecans.  

In June 2015, the Veteran was afforded a VA ankle examination. The examiner stated that the Veteran was diagnosed with chronic/recurrent deltoid ligament sprain in the left ankle in 1992. The Veteran reported that his left ankle pain developed from running and parachute jumps but that he did not remember seeking treatment at that time. The examiner noted that the Veteran had a stable osteochondromal lesion in the left talar dome. The Veteran did not have a right ankle disability. The examiner opined that the Veteran's left ankle disorder was not caused by any in-service injury, event, or illness because there was no documentation of a chronic left ankle disorder in service. As the examiner based the opinion solely on the absence of corroborating treatment records, this opinion is inadequate. See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).

In a May 2016 and July 2016 VA medical opinions, the examiners opined that the Veteran's left ankle disability was less likely than not due to long marches or parachute jumps in service because such experiences would affect both ankles equally and the Veteran does not have a right ankle disability. Both examiners noted the Veteran's lack of in-service treatment for ankle complaints in rendering their opinions but did not rely solely on the absence of treatment records for their opinions.

A preponderance of the evidence is against a finding that the claimed left ankle disorder was caused by service. The Veteran does not have a right ankle disorder. Although the Veteran does have a left ankle disorder, no credible medical provider has stated that the Veteran's left ankle disorder was caused by service, including his 17 years as a parachutist or long marches. Indeed, the May and July 2016 VA medical opinions expressly state that parachute jumps and long marches would affect both ankles and, because the Veteran does not have a right ankle disability, it is less likely than not that service caused his left ankle disorder. The Board considers this opinion, based as it is upon a claims file review, consultation with the Veteran, and contemporaneous medical findings, to be of very substantial probative value. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board will also consider the lay contentions of the Veteran, who asserts that his left ankle disability was caused by service.  The Veteran is certainly competent to observe pain and other symptoms (e.g., swelling, instability) that may be indicative of a chronic disorder. See Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, he has not been shown to possess the requisite training, credentials, or other experience necessary to ascertain that such symptoms are indicative of a diagnosed disability, to determine the date of onset of such disability, or to identify the etiology of such disability.  To the extent that his contentions, the credibility of which the Board fully concedes, constitute competent medical evidence, they are of markedly less probative value than the March 2013 VA examination report indicating no current disability and the 2016 opinions weighing against a nexus between a current disability and service.  

As the preponderance of the evidence shows that the Veteran's left ankle disorder was not caused by service, service connection is not warranted, and the claim is denied.


ORDER

Service connection for a left ankle disorder is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


